DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/25/2021.  Claims 13-24 have been canceled.  Claims 1-12 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amy Miller on 3/31/2021.

4.	The application has been amended as follows:
Cancel claim 9.
Claims 3, 6, 7 and 10, change all the capitalized letters into the lower case letters, except the first word “The”.
Claim 4, line 2, change “Antibodies, Antisense, RNA interference, Target” to -- antibodies, antisense, RNA interference, target --.
Claim 8, line 2, change “Antibodies, Antisense, RNA interference, Target” to -- antibodies, antisense, RNA interference, target --.
Claim 12, line 1, change “claim 1” to -- claim 1, wherein the therapeutics is --.

Allowable Subject Matter

5.	Claims 1-8 and 10-12 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Sudo et al. (US Patent 6,090,081) and Tachikawa et al. (US 2004/0084852). 
Sudo et al. disclose a sealing stopper for a prefilled syringe (where a medicament is enclosed), comprising a rubber body laminated with a tetrafluoroethylene resin film, and an injection cylinder (claim 1, col. 4, lines 49-50, col. 5, lines 5-18, Fig. 1).
Tachikawa et al. disclose a syringe comprising a gasket body formed of an elastic material and the gasket body is covered with a resin film such as polytetrafluoroethylene (PTFE) (Fig. 1, claim 1, [0046], [0064], [0068], [0083]).
	Thus, Sudo et al. and Tachikawa et al. do not teach or fairly suggest the claimed 
pre-filled syringe comprising: a silicone free syringe barrel having a first end and a second end; an elastomeric stopper comprising an elastomer, the elastomeric stopper being positioned within the8 syringe barrel, creating a volume for containment of at least one therapeutic; an expanded polytetrafluoroethylene film having a first side and a second side, wherein the elastomer is at least partially imbibed into the first side of the expanded polytetrafluoroethylene film.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762